Order filed, January 7, 2015.




                                           In The
                                 Court of Appeals
                                         For The
                            First District of Texas
                                        ____________

                                  NO. 01-14-00860-CV

                            JOSEPH W. PEINE, Appellant

                                             V.

  ELITE AIRFREIGHT, INC. AND ADVANCE LOGISTICS SERVICES, INC.,
                             Appellee


                       On Appeal from the 189th District Court
                                Harris County, Texas
                            Trial Court Case 2008-61097



                                          ORDER

      The reporter’s record in this case was due December 16, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
       We order Amanda King, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


/s/ Russell Lloyd
   Acting individually